NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0097-16T2

THOMAS MCKAY, Mayor of the
Township of Lopatcong, County
of Warren, State of New Jersey,

        Plaintiff-Appellant,

v.

JOSEPH PRYOR, Councilman; LOUIS
BELCARO, Councilman and MAUREEN
MCCABE, Councilwoman,

        Defendants-Respondents,

and

MARGARET B. DILTS, Municipal Clerk;
MICHAEL B. LAVERY, Esq.; LAVERY,
SELVAGGI, ABROMITIS & COHEN and as
Successors in Interest to COURTER,
KOBERT and COHEN, PC,

     Defendants.
_______________________________________

              Submitted January 8, 2018 – Decided August 27, 2018

              Before Judges Accurso and Vernoia.

              On appeal from Superior Court of New Jersey,
              Law Division, Warren County, Docket No.
              L-0039-16.
           Carter, Van Rensselaer and Caldwell, attorneys
           for appellant (William J. Caldwell, on the
           brief).

           Bell & Shivas, PC, attorneys for respondents
           (Joseph J. Bell and Brian C. Laskiewicz, on
           the briefs).

PER CURIAM

     Plaintiff Thomas McKay appeals from a July 22, 2016 Law

Division order granting summary judgment in favor of defendant

Lopatcong Township Councilmembers Joseph Pryor, Louis Belcaro, and

Maureen McCabe (the Council).       On appeal, plaintiff asserts the

court erred in granting summary judgment in favor of the Council

because he had the exclusive authority under the Faulkner Act,

N.J.S.A.   40:69A-1   to   -210,   to    make   certain   appointment   and

budgetary decisions on behalf of the Township.            We disagree, and

affirm.

                                    I.

      At the time relevant to this appeal, plaintiff was the duly-

elected Mayor of the Township of Lopatcong in Warren County, having

assumed office on January 1, 2015.        Defendants Pryor, Belcaro and

McCabe were duly-elected Councilmembers.           Plaintiff also named

Lopatcong's municipal attorney Michael B. Lavery, Lavery's law

firm, Lavery, Selvaggi, Abromitis & Cohen, and the Lopatcong

Municipal Clerk, Margaret B. Dilts, as defendants.



                                    2                              A-0097-16T2
      On February 1, 2016, plaintiff filed a nine-count complaint

in lieu of prerogative writs and order to show cause, alleging

defendant Councilmembers violated their legislative duties and

"engaged in an unlawful, ultra vires pattern of actions designed

to unlawfully usurp the statutory authority of the Mayor."                      In

relevant   part,      plaintiff's   allegations         stem    from     various

appointments he made without the Council's advice and consent,

which the Council refused to accept, acknowledge or approve, and

his   belief   that   he   had   exclusive      authority      over    municipal

appointments and the municipal budget.            Specifically, plaintiff

unilaterally   appointed    attorney     Ryan   Carey    as    the    Township's

"labor counsel," and Robert S. Morrison as municipal auditor.                   In

his complaint and on appeal, plaintiff asserts that he "alone, has

the exclusive and lawful power of appointment," and has general

executive authority in the Township under N.J.S.A. 40:69A-121,

which provides that the Mayor exercises "[t]he executive power of

the municipality."

      Plaintiff also alleged that the Council, in concert with the

municipal clerk, "unlawfully, willfully and deliberately refused

to acknowledge the authority of [plaintiff's] finance committee

appointment" of Pryor and Councilwoman Schneider, and prepared the

municipal budget despite his vehement disagreement with certain

budget   expenses.      Plaintiff    alleged      the   Council       unlawfully

                                     3                                   A-0097-16T2
appointed Lavery and his law firm as the hold-over municipal

attorney without his prior approval, and that Lavery's February

5, 2014 appointment as municipal attorney terminated on December

31, 2014.

       Plaintiff first sought injunctive relief, requesting an order

permanently restraining and enjoining the Council from interfering

with his "power of appointment," his "statutory authority to sign

checks,"    and   his   "right   to   prepare     the   [municipal]    budget."

Plaintiff      also   sought   an   order    permanently     restraining     and

enjoining the clerk from interfering with his "mandated duties"

and "right of access," and from "failing to perform her mandated

duties," as well as an order "[c]ompelling the Council to perform

their mandated statutory duty to oversee the clerk."

       Plaintiff's complaint further sought declaratory judgments

that the position of municipal attorney became vacant on December

31, 2014, and that the hold-over provision in the Professional

Services Agreement between the Township and Lavery                  be declared

void, as well as an order restraining and enjoining the Lavery

firm    from    "holding   themselves       out   as    municipal    attorney."

Plaintiff further sought a declaratory judgment confirming his

putative appointments of Carey and Morrison, as well as a judgment

for attorney's fees and costs.



                                       4                                A-0097-16T2
      Plaintiff also alleged that he never authorized disbursements

made from the Township to Lavery or his firm, and that the Council

interfered with his exclusive power to make interim municipal

attorney appointments.            Plaintiff sought an order demanding that

the Lavery firm pay back, with interest, all monies paid to them

through their interim appointment, and permanently restraining and

enjoining the Lavery firm from "seeking or receiving any public

funds    .   .   .   for    services   rendered       since   January   1,    2015."

Plaintiff further sought a declaratory judgment that he "alone has

the power of interim appointment to the position of municipal

attorney," and that "pending further deliberation by the Council

in its advice and consent function [plaintiff] is empowered to

make an interim appointment of a municipal attorney."

      On March 11, 2016, the court denied plaintiff's requests for

injunctive relief in his order to show cause, finding in part that

his     contentions        were   "based       upon   an   over-simplified        and

unsupported legal theory that is also based upon a misreading of

the applicable law," and that plaintiff erroneously interpreted

N.J.S.A. 40:69A-121 "to provide him with dictatorial powers."                     The

court noted that Lopatcong operates as a "Small Municipality Plan

A" under the Faulkner Act, which "consists of a Mayor and a four-

member Township Council, with all positions elected at-large on a

partisan basis in the November General Election."                       The court

                                           5                                 A-0097-16T2
further      noted   that   under    this     plan,    the    Council   has    "all

legislative powers," with the Mayor "having both voice and vote"

in Council sessions.         Furthermore, although the Mayor has the

power   of    appointment    for    the    municipal    clerk,     attorney,     tax

assessor, tax collector and treasurer, "those appointments are

subject to Council confirmation."             See N.J.S.A. 40:69A-122.        Thus,

the court noted, under this form of government, "the shared

responsibility [between Mayor and Council] requires that neither

party can usurp the authority of the other."                 The court ultimately

concluded that plaintiff failed to establish a likelihood of

success on his claims regarding the appointment of the municipal

attorney, labor counsel and municipal auditor.

     The court also determined that plaintiff's claims regarding

the municipal budget did not call for "immediate or injunctive

relief,"     because   plaintiff     and      the   Council     are   required    to

cooperate with one another regarding the budget, and it was "within

their authority that the Council ha[d] taken affirmative steps to

prepare their own budget in the event the Mayor fails to present

one or if his proposed budget is not approved."                 The court denied

plaintiff's request for injunctive relief regarding the municipal

clerk's compliance with her statutory duties without prejudice




                                          6                                A-0097-16T2
because plaintiff failed to address these claims in his brief and

failed to establish imminent harm.1

      The Council moved for summary judgment in May 2016, and on

July 22, 2016, the trial court issued a thorough written opinion

granting the Council's motion and dismissing plaintiff's claims.

Plaintiff's arguments on appeal only focus on his appointment of

interim municipal attorney, labor counsel and auditor, as well as

the court's determinations regarding approval of the municipal

budget and certain municipal expenses.            We therefore limit our

discussion of the court's summary judgment findings with regards

to those issues, and note that plaintiff has waived argument on

the   remaining   claims   and   requests   for    declaratory   judgments

addressed in the court's summary judgment decision.        See Jefferson

Loan Co., Inc. v. Session, 397 N.J. Super. 520, 525 n.4 (App. Div.

2008) (finding an argument not briefed on appeal is waived);

Zavodnick v. Leven, 340 N.J. Super. 94, 103 (App. Div. 2001)

(same).

      First, the court noted that Rule 4:69-6 provides a forty-

five-day time limit for actions in lieu of prerogative writs.           The



1
    Plaintiff's claims against municipal clerk Dilts were
voluntarily dismissed with prejudice and without costs by way of
stipulation of the parties dated August 24, 2016. We need not
further address those claims here.


                                    7                              A-0097-16T2
court found that since plaintiff presented his appointment of the

municipal attorney in January 2015 and did not nominate an attorney

at the January 2016 reorganization meeting, his claims regarding

the   Council's        failure    to    recognize    his   municipal     attorney

appointment at the January 2015 Reorganization meeting were time-

barred under the Rule.              The court further determined that any

claims      relating     to   the      Council's    issuance     of   checks   and

authorization of payments to Lavery without his approval prior to

December 17, 2015 were also time-barred under Rule 4:69-6.

      The court further determined that plaintiff failed to offer

any opposition to the Council's assertion that plaintiff had no

authority "to prevent the payment of lawfully-approved municipal

bills" by virtue of his ministerial authority to sign checks.                  The

court determined there was "no genuine issue of material fact" as

to this issue, finding there was "no support in the applicable

[s]tatutes or . . . case law to support" plaintiff's position that

he had the authority to refuse to sign checks and block payment

of any authorized bills or expenses he disagrees with.

      The    court     rejected     plaintiff's     assertions    regarding    his

purported exclusive power to prepare the municipal budget, noting

N.J.S.A. 40:69A-128 expressly provides the mayor prepares the

budget "with the assistance of the treasurer and the co-operation

of the other members of the council[,]" and, as such, there was

                                           8                              A-0097-16T2
no factual dispute that "the budget is a matter that requires some

degree of cooperation and participation from              both" the Mayor and

the Council.

     The court also rejected plaintiff's claimed entitlement to

appoint   his    trial       counsel,   William   J.   Caldwell,     as    interim

municipal attorney, finding that because the Township operates

under N.J.S.A. 40:69A-122 as a Small Municipality Plan A form of

government, an attorney must be "appointed by the Mayor with the

advice and consent of the Council."                Relying on Woodhull v.

Manahan, 85 N.J. Super. 157, 168 (App. Div. 1964), where we held

in part that where the mayor and council fail to agree on a

municipal attorney, the existing municipal attorney serves in a

holdover capacity, the court further noted that "the law is . . .

clear   that    until    a    successor   is   appointed,   unless       otherwise

provided,      the   preexisting    officeholder       serves   in   a    holdover

capacity." The court found that Lavery and his firm "were properly

appointed . . . as Municipal Attorney and in a holdover capacity,"

and that plaintiff "did not have the power to unilaterally appoint

. . . Caldwell . . . in an interim capacity," without the Council's

advice and consent pursuant to N.J.S.A. 40:69A-122.

     The court rejected plaintiff's assertion that the Council

"could simply never provide its consent" to his municipal attorney

appointment, "thereby retaining . . . Lavery . . . as a holdover

                                          9                                A-0097-16T2
for an indefinite term."          The court found that Lavery and his

firm's position as holdover municipal attorney was proper because

it "achieved its position by receiving past Mayoral appointments

that were consented to by the" Council.

       As to plaintiff's appointment of labor counsel, the court

incorporated its previous findings in plaintiff's order to show

cause, noting that the "position of '[l]abor [c]ousel' is not a

statutorily created position," is "not statutorily defined," and

had not "been created [n]or recognized by any applicable Lopatcong

Township Ordinance."       The court found that plaintiff failed to

provide any authority for the proposition that he may create the

position of labor counsel and appoint his own attorney "as he has

lost confidence in the current counsel," and to accept plaintiff's

position would "circumvent the Council's power to advise and

consent in an impermissible and illogical manner."

       Lastly, as to plaintiff's appointment of a municipal auditor,

the court noted that plaintiff's only support for his assertion

that he had the power to unilaterally appoint a municipal auditor

was   N.J.S.A.   40:69A-124,      which   provides     in   part   that    "[a]ll

officers   and   employees   whose    appointment      or    election     is   not

otherwise provided for in this article or by general law shall be

appointed by the mayor."          The court found that plaintiff failed

to    include   his   requested    relief   in   the   form   of   a    judgment

                                     10                                   A-0097-16T2
overriding the Council's rejection of his appointment of the

municipal auditor "within the requests for relief contained within

his Order to Show Cause."        The court nevertheless addressed

plaintiff's argument and found that under N.J.S.A. 40A:5-4, the

power of appointment of a municipal auditor is expressly reserved

for the "governing body of every local unit," which consists of

the mayor and the Council, see N.J.S.A. 40:69A-116 (providing that

the governing body of each municipality includes "an elected

council and a mayor"), and not plaintiff alone.

     Lavery and his law firm subsequently filed a motion for

summary judgment in July 2016.   The trial court granted the motion

on August 19, 2016, dismissing plaintiff's claims against Lavery

and his law firm, and reaffirming its prior finding that plaintiff

"did not have the power to unilaterally appoint" his own interim

municipal attorney.2

     On appeal, plaintiff presents the following argument for our

consideration:

          POINT I

          ON APPEAL REVIEWING THE GRANT OF SUMMARY
          JUDGMENT DE NOVO SHOULD LEAD THIS COURT TO
          FIND THAT THERE ARE GENUINE ISSUES OF MATERIAL

2
  Plaintiff does not appeal the court's grant of summary judgment
to Lavery and his law firm, and they are otherwise not parties to
this appeal.



                                 11                         A-0097-16T2
            FACT AND THEREBY REVERSE THE DECISION OF THE
            TRIAL COURT BELOW GRANTING SUMMARY JUDGMENT
            TO THE [COUNCIL].

                                       II.

     We review a grant of summary judgment de novo, applying the

same standard as the trial court.            See State v. Perini Corp., 221

N.J. 412, 425 (2015) (citing Town of Kearny v. Brandt, 214 N.J.

76, 91 (2013); Liberty Surplus Ins. Corp. v. Nowell Amoroso, P.A.,

189 N.J. 436, 445-46 (2007)).             In doing so, we "must view the

facts in the light most favorable to the non-moving party, which

in this case is plaintiff."           Bauer v. Nesbitt, 198 N.J. 601, 605

n.1 (2009) (citing R. 4:46-2(c); Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 540 (1995)).

     To sustain its motion for summary judgment, the moving party

must show there is "no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment

. . . as a matter of law."             Burnett v. Gloucester Cty. Bd. of

Chosen Freeholders, 409 N.J. Super. 219, 228 (App. Div. 2009).

     We    have    carefully   considered      the   record   and    plaintiff's

arguments supporting his contention the trial court erred by

granting the Council's summary judgment motion, and find they are

without    merit    sufficient   to    warrant     discussion   in    a   written

opinion.    R. 2:11-3(e)(1)(E).        We affirm the trial court's order

granting    the    Council's     motion      and   dismissing   those      claims

                                       12                                 A-0097-16T2
substantially for the reasons set forth in the trial court's

detailed and well-reasoned written opinion.

     We add only that N.J.S.A. 40:69A-122 requires the Council's

advice and consent on the appointment of any attorney, including

labor counsel.      It is well-established that our "primary goal"

when construing a statute "is to discern the meaning and intent

of the Legislature," and "the best indicator of that intent is the

plain language chosen by the Legislature."               State v. Gandhi, 201

N.J. 161, 176 (2010).        The plain language of these statutes could

not be any clearer.

     N.J.S.A. 40:69A-122 provides that the mayor shall appoint "an

attorney" with the "advice and consent of the council."                    Here,

whether plaintiff intended to have one municipal attorney or, as

the court noted in its written decision, several "specialized

attorneys," the statute's plain language clearly provides that

plaintiff's appointment of "an attorney" requires the Council's

advice    and   consent.     Plaintiff's       argument   that   since    "labor

counsel" is not specifically listed in N.J.S.A. 40:69A-122, he is

able to create the position and make the unilateral appointment

under N.J.S.A. 40:69A-124 is wholly without merit.

     Plaintiff      lastly     argues     we    should    exercise   original

jurisdiction over the matter and decide his arguments on the

merits.    As we have already determined summary judgment in favor

                                     13                                  A-0097-16T2
of the Council was appropriate, this argument is also without

merit sufficient to warrant discussion in a written opinion.       R.

2:11-3(e)(1)(E).   We add only that it is well-established that the

exercise of original jurisdiction is discretionary, and we decline

to do so here.   See R. 2:10-5; State v. Micelli, 215 N.J. 284, 293

(2013) (noting that an "appellate court may exercise such original

jurisdiction as is necessary to the complete determination of any

matter on review.").

     Affirmed.




                                14                          A-0097-16T2